DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-25, 29-32, 34-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spinelli (US 2011/0264312) in view of Bailly (US 2009/0319104), and Hamburg (US 2008/0300740) 
As to claim 21 Spinelli discloses an aircraft, comprising: 
(a) flight envelope parameters (Paragraph 24 “The aircraft data may include, but is not limited to, global positioning system (GPS) data, altitude, orientation, and airspeed data, glide profile data, aircraft performance data, and other information.”), 
(Paragraph 55 “The routing module 102 determines these subarcs 506A-B based upon the known aircraft performance model 134 and/or knowledge of parameters relating to aircraft performance in engine-out conditions. In particular, the routing module 102 executes a function based upon the zero-lift drag coefficient and the induced drag coefficient. With knowledge of these coefficients, the weight of the aircraft, and the present altitude, the routing module 102 can determine a speed at which the aircraft should be flown during ingress to the landing site and/or the touchdown point 502.”), 
(c) a position reporting sensor(Paragraph 24 “The aircraft data may include, but is not limited to, global positioning system (GPS) data, altitude, orientation, and airspeed data, glide profile data, aircraft performance data, and other information.”),, 
(d) an autopilot operatively connected to said aircraft flight control; 
(e) a display (Paragraph 40 “The in-flight display 136 may include any suitable display of the aircraft such as, for example, a display of the EFB, an NAV, a primary flight display (PFD), a heads up display (HUD), or a multifunction display unit (MDU), an in-flight display 136 for use by aircraft personnel.”); 
(f) an alternate landing site selector having: 
(1) a memory including an onboard dataset(Paragraph 24 “In particular, the evaluation of the landing sites may begin with a data collection operation, wherein landing site data relating to the attainable landing sites and/or aircraft data relating to aircraft position and performance are collected. The landing site data may include, but is not limited to, obstacle data, terrain data, weather data, traffic data, population data, and other data, all of which may be used to determine a safe ingress flight path for each identified landing site.”); 
identify at least one alternate landing site (ALS) available to said aircraft from said onboard dataset (Abstract “According to some embodiments, the landing sites are determined in real-time during flight.”) and
Spinelli does not explicitly disclose (2) a processor coupled with said memory and said autopilot, 
Bailly teaches a processor coupled with said memory and said autopilot (Paragraph 79 “concerning the automatic piloting, the system 1 include automation of the essential actions that the pilots must perform to fly to the alternative airport and execute a complete landing of the aircraft.”), the processor configured to: 
to calculate a procedure set to direct said autopilot to manipulate said aircraft flight control within said aircraft flight envelope parameters through a flight path from an aircraft current position to landing at said at least one ALS (Paragraph 76-79 “The guidance and piloting system 1 according to the invention presents very many advantages. In particular: [0077] concerning activation, the system 1 makes it possible to identify the failure of the pilots (inability to pilot) and engage automatic guidance toward an alternative airport. This means that the aircraft can be returned to the ground in total safety, notably in case of loss of consciousness of the pilots, and therefore prevents it crashing; [0078] concerning the automatic navigation and guidance, the system 1 provides an automatic choice of an alternative airport and an automatic reconfiguration of the flight plan taking into account a certain number of internal and external constraints; [0079] concerning the automatic piloting, the system 1 include automation of the essential actions that the pilots must perform to fly to the alternative airport and execute a complete landing of the aircraft.”)
recalculate the procedure set to direct the autopilot to manipulate said aircraft flight control within said aircraft flight envelope parameters through an alternative flight path from the aircraft current position to an alternative landing at an alternative ALS (Paragraph 73-74 “According to the invention, these means control the sequencing of the extension of leading-edge slats, high-lift flaps and landing gear at predetermined instants, positions or altitudes along the runway approach axis; [0074] means for automatically guiding the aircraft along a recommended approach gradient and along the axis of a runway of said alternative airport, which is used for the landing, and, once the aircraft is on the ground, for guiding it automatically along the axis of this runway which is used for the landing;”, Paragraph 76-79 “The guidance and piloting system 1 according to the invention presents very many advantages. In particular: [0077] concerning activation, the system 1 makes it possible to identify the failure of the pilots (inability to pilot) and engage automatic guidance toward an alternative airport. This means that the aircraft can be returned to the ground in total safety, notably in case of loss of consciousness of the pilots, and therefore prevents it crashing; [0078] concerning the automatic navigation and guidance, the system 1 provides an automatic choice of an alternative airport and an automatic reconfiguration of the flight plan taking into account a certain number of internal and external constraints; [0079] concerning the automatic piloting, the system 1 include automation of the essential actions that the pilots must perform to fly to the alternative airport and execute a complete landing of the aircraft.”).
It would have been obvious to one of ordinary skill to modify Spinelli to include the teachings of an autopilot system for the purpose of automatically guiding the aircraft along the course.
Spinelli does not explicitly disclose of an initial approach fix. 
Hamburg teaches of navigating the aircraft to an initial approach fix for landing the aircraft (Abstract “All the stored GPS coordinates or fixes can be used or a portion of the flight fixes can be used, such as just the approach and landing sequence of GPS fixes. Once the chosen data is determined, the onboard database computer will control the aircraft's airspeed, yaw, pitch, roll and breaking to insure the aircraft passes through the GPS fixes that were recorded during the programming flight. The GPS Autopilot System accomplishes this by sighting the pre-programmed GPS fixes that are twelve (12) to thirty (30) seconds ahead of the aircraft's real-time GPS fix, and aiming or guiding the aircraft toward and through the programmed virtual GPS fixes.”);
	It would have been obvious to one of ordinary skill to modify Spinelli to include the teachings of guiding the aircraft to an initial approach fix for the purpose of automatically guiding the aircraft along the course.

(Paragraph 49).
As to claim 23 Spinelli discloses an aircraft wherein said flight controls are selected from at least one of landing gear, flaps, elevator, rudder, ailerons, spoilers, or throttle (Paragraph 38).
As to claim 24 Spinelli discloses an aircraft wherein said position reporting sensor is selected from at least one of the group including receivers for receiving at least one of terrestrial, airborne, or satellite signals(Paragraph 24).
As to claim 25 Spinelli discloses an aircraft wherein said position sensor is at least one of a GNSS receiver, VOR receiver, VORTAC receiver, ADF receiver, LORAN receiver, ADS-B receiver, inertial navigator, or radar(Paragraph 24).
As to claim 29 Spinelli 1discloses an aircraft wherein said at least one alternate landing site (ALS) is selected from a hierarchy of alternate landing sites determined from the group including proximity, obstacle, wind, weather, flight controls, or said onboard dataset(Paragraph 24).
As to claim 30 Hamburg teaches an aircraft wherein said procedure set for instructing said autopilot to manipulate said aircraft flight controls within said aircraft operating envelope through a flight path from the aircraft current position to a landing at said at least one ALS is a published approach selected from said at least one ALS and selected from the group including at least one of an RNAV, GPS, VOR, ILS, or LOC/DME approach procedure (Abstract).

As to claim 31 Spinelli discloses an aircraft, comprising: 
(a) flight envelope parameters(Paragraph 24 “The aircraft data may include, but is not limited to, global positioning system (GPS) data, altitude, orientation, and airspeed data, glide profile data, aircraft performance data, and other information.”),, 
(b) a configuration(Paragraph 57 “The routing module 102 determines these subarcs 506A-B based upon the known aircraft performance model 134 and/or knowledge of parameters relating to aircraft performance in engine-out conditions. In particular, the routing module 102 executes a function based upon the zero-lift drag coefficient and the induced drag coefficient. With knowledge of these coefficients, the weight of the aircraft, and the present altitude, the routing module 102 can determine a speed at which the aircraft should be flown during ingress to the landing site and/or the touchdown point 502.”), 
(c) flight control (Paragraph 55 “The routing module 102 determines these subarcs 506A-B based upon the known aircraft performance model 134 and/or knowledge of parameters relating to aircraft performance in engine-out conditions. In particular, the routing module 102 executes a function based upon the zero-lift drag coefficient and the induced drag coefficient. With knowledge of these coefficients, the weight of the aircraft, and the present altitude, the routing module 102 can determine a speed at which the aircraft should be flown during ingress to the landing site and/or the touchdown point 502.”), 
(Paragraph 24 “he aircraft data may include, but is not limited to, global positioning system (GPS) data, altitude, orientation, and airspeed data, glide profile data, aircraft performance data, and other information.”), 
 (f) a memory including an onboard dataset (Paragraph 31 “Similarly, the databases 104 can include a memory or other storage device associated with or in communication with the routing tool 100, and can be configured to store a variety of data used by the routing tool 100.”); 
(g) at least one processor coupled with said memory and said autopilot, said processor configured to execute instructions comprising: 
generating a hierarchy of alternate landing sites (ALS) based on one or more conditions determined from the group including proximity, obstacle, wind, weather, flight control, or said onboard dataset (Paragraph 24 “According to embodiments described herein, the attainable landing sites are evaluated to allow identification and/or selection of a recommended or preferred landing site. In particular, the evaluation of the landing sites may begin with a data collection operation, wherein landing site data relating to the attainable landing sites and/or aircraft data relating to aircraft position and performance are collected. The landing site data may include, but is not limited to, obstacle data, terrain data, weather data, traffic data, population data, and other data, all of which may be used to determine a safe ingress flight path for each identified landing site.”) and 
selecting at least one alternate landing site (ALS) available to said aircraft from said onboard dataset and hierarchy of ALS(Paragraph 24 “According to embodiments described herein, the attainable landing sites are evaluated to allow identification and/or selection of a recommended or preferred landing site.”); 
display the selected alternate landing site and a route to the selected alternate landing site on the display (Paragraph 44 “screen display 300 illustrates a current position 302 of an aircraft that is about to make an unplanned landing, e.g., an emergency landing. The routing tool 100 identifies two candidate landing sites 304A, 304B. Additionally, the routing tool 100 determines, based upon any of the data described above, ingress paths 306A, 306B for the landing sites 304A-B. In the illustrated embodiment, the ingress path 306A is a preferred ingress path as it leads to the preferred landing site 304A, and the ingress pat 306B is a secondary ingress path as it leads to the secondary landing site 304B. This embodiment is exemplary.”); 
Spinelli does not explicitly disclose ((e) an autopilot operatively connected to said aircraft flight control; 
Bailly teaches a (e) an autopilot operatively connected to said aircraft flight control (Paragraph 79 “concerning the automatic piloting, the system 1 include automation of the essential actions that the pilots must perform to fly to the alternative airport and execute a complete landing of the aircraft.”)
calculating a procedure set within said flight envelope parameters for a landing at the selected at least one ALS(Paragraph 73-74 “According to the invention, these means control the sequencing of the extension of leading-edge slats, high-lift flaps and landing gear at predetermined instants, positions or altitudes along the runway approach axis; [0074] means for automatically guiding the aircraft along a recommended approach gradient and along the axis of a runway of said alternative airport, which is used for the landing, and, once the aircraft is on the ground, for guiding it automatically along the axis of this runway which is used for the landing;”, Paragraph 76-79 “The guidance and piloting system 1 according to the invention presents very many advantages. In particular: [0077] concerning activation, the system 1 makes it possible to identify the failure of the pilots (inability to pilot) and engage automatic guidance toward an alternative airport. This means that the aircraft can be returned to the ground in total safety, notably in case of loss of consciousness of the pilots, and therefore prevents it crashing; [0078] concerning the automatic navigation and guidance, the system 1 provides an automatic choice of an alternative airport and an automatic reconfiguration of the flight plan taking into account a certain number of internal and external constraints; [0079] concerning the automatic piloting, the system 1 include automation of the essential actions that the pilots must perform to fly to the alternative airport and execute a complete landing of the aircraft.”).; 
bring the aircraft to an altitude based on the aircraft's current altitude on at least one of cabin condition, weather condition, terrain, or a glide slope(Paragraph 72 “According to the invention, these means control the sequencing of the extension of leading-edge slats, high-lift flaps and landing gear at predetermined instants, positions or altitudes along the runway approach axis; [0074] means for automatically guiding the aircraft along a recommended approach gradient and along the axis of a runway of said alternative airport, which is used for the landing, and, once the aircraft is on the ground, for guiding it automatically along the axis of this runway which is used for the landing;”);
directing said autopilot to manipulate said aircraft flight control within said aircraft flight envelope parameters through a flight path from the aircraft's position for landing at said selected at least one ALS (Paragraph 73-74 “According to the invention, these means control the sequencing of the extension of leading-edge slats, high-lift flaps and landing gear at predetermined instants, positions or altitudes along the runway approach axis; [0074] means for automatically guiding the aircraft along a recommended approach gradient and along the axis of a runway of said alternative airport, which is used for the landing, and, once the aircraft is on the ground, for guiding it automatically along the axis of this runway which is used for the landing;”, Paragraph 76-79 “The guidance and piloting system 1 according to the invention presents very many advantages. In particular: [0077] concerning activation, the system 1 makes it possible to identify the failure of the pilots (inability to pilot) and engage automatic guidance toward an alternative airport. This means that the aircraft can be returned to the ground in total safety, notably in case of loss of consciousness of the pilots, and therefore prevents it crashing; [0078] concerning the automatic navigation and guidance, the system 1 provides an automatic choice of an alternative airport and an automatic reconfiguration of the flight plan taking into account a certain number of internal and external constraints; [0079] concerning the automatic piloting, the system 1 include automation of the essential actions that the pilots must perform to fly to the alternative airport and execute a complete landing of the aircraft.”).

Spinelli does not explicitly disclose of an initial approach fix. 
Hamburg teaches of navigating the aircraft to an initial approach fix for landing the aircraft (Abstract “All the stored GPS coordinates or fixes can be used or a portion of the flight fixes can be used, such as just the approach and landing sequence of GPS fixes. Once the chosen data is determined, the onboard database computer will control the aircraft's airspeed, yaw, pitch, roll and breaking to insure the aircraft passes through the GPS fixes that were recorded during the programming flight. The GPS Autopilot System accomplishes this by sighting the pre-programmed GPS fixes that are twelve (12) to thirty (30) seconds ahead of the aircraft's real-time GPS fix, and aiming or guiding the aircraft toward and through the programmed virtual GPS fixes.”);
	It would have been obvious to one of ordinary skill to modify Spinelli to include the teachings of guiding the aircraft to an initial approach fix for the purpose of automatically guiding the aircraft along the course.
As to claim 32 Spinelli discloses an aircraft wherein said position reporting sensor is a GNSS receiver (Paragraph 24).
As to claim 34 Spinelli discloses an aircraft wherein said hierarchy is based at least in part on at least one of a pilot preference, a system preference, an aircraft configuration, a flight phase/segment, a flight condition, or an airport condition(Paragraph 24).

As to claim 35 Spinelli discloses an aircraft wherein the at least one ALS is at least one of a destination airport or a return to airport (re-land) procedure (Paragraph 24).
As to claim 36 Hamburg teaches an aircraft wherein said flight path includes a waypoint selected from the group including at least one of an initial approach fix, a final approach fix, an opportunity gate, a touchdown point, a point from a published approach, or a visual approach fix(Abstract).
As to claim 37 Spinelli discloses an aircraft, comprising: 
(a) flight envelope parameters, said aircraft having at least a first configuration and a landing configuration(Paragraph 24 “The aircraft data may include, but is not limited to, global positioning system (GPS) data, altitude, orientation, and airspeed data, glide profile data, aircraft performance data, and other information.”),, said aircraft including: 
(1) flight controls (Paragraph 55 “The routing module 102 determines these subarcs 506A-B based upon the known aircraft performance model 134 and/or knowledge of parameters relating to aircraft performance in engine-out conditions. In particular, the routing module 102 executes a function based upon the zero-lift drag coefficient and the induced drag coefficient. With knowledge of these coefficients, the weight of the aircraft, and the present altitude, the routing module 102 can determine a speed at which the aircraft should be flown during ingress to the landing site and/or the touchdown point 502.”),, 
 (Paragraph 38 “The ownship data 128 includes real-time navigational data such as heading, speed, altitude, trajectory, pitch, yaw, roll, and the like. The ownship data 128 may be updated almost constantly such that in the event of an engine or other system failure, the routing module 102 can determine and/or analyze the aircraft trajectory. The ownship data 128 further can include real-time or near-real-time data collected from various sensors and/or systems of the aircraft and can indicate airspeed, altitude, attitude, flaps and gear indications, fuel level and flow, heading, system status, warnings and indicators, and the like, some, all, or none of which may be relevant to identifying, analyzing, and/or selecting a landing site as described herein. The other data 130 can include, for example, data indicating aircraft traffic at or near a landing site, as well as along a flight path to the landing site, real-time airport traffic information, and the like.”), 
said navigation system including a memory having an onboard dataset including landing sites, said navigation system including a processor configured to from said onboard dataset and said at least one emergency procedure and calculate a flight path from said aircraft's position for landing at said identified ALS by altering said aircraft configuration from said first configuration to said landing configuration(Paragraph 24 “According to embodiments described herein, the attainable landing sites are evaluated to allow identification and/or selection of a recommended or preferred landing site. In particular, the evaluation of the landing sites may begin with a data collection operation, wherein landing site data relating to the attainable landing sites and/or aircraft data relating to aircraft position and performance are collected. The landing site data may include, but is not limited to, obstacle data, terrain data, weather data, traffic data, population data, and other data, all of which may be used to determine a safe ingress flight path for each identified landing site. The aircraft data may include, but is not limited to, global positioning system (GPS) data, altitude, orientation, and airspeed data, glide profile data, aircraft performance data, and other information.”); and 
Sinpelli does not an autopilot.
Bailly teaches (b) an autopilot operatively connected to said navigation system and said aircraft flight controls (Paragraph 69 “aid control unit 5 also comprises means 29 for automatically generating a flight plan designed to reach the alternative airport selected previously (as specified hereinabove). To do this, said means 29 can use a normal navigation database of an aircraft flight management system, which makes it possible to automatically generate the approach to be followed to the landing at the selected alternative airport (based on the knowledge of the flight management system of the turning points published by the arrival/departure procedures).”), said autopilot configured to fly said aircraft within said aircraft operating envelope through said flight path from said aircraft's position to landing by manipulating said flight controls and by altering said aircraft configuration from said first configuration to said landing configuration(Paragraph 73-74 “According to the invention, these means control the sequencing of the extension of leading-edge slats, high-lift flaps and landing gear at predetermined instants, positions or altitudes along the runway approach axis; [0074] means for automatically guiding the aircraft along a recommended approach gradient and along the axis of a runway of said alternative airport, which is used for the landing, and, once the aircraft is on the ground, for guiding it automatically along the axis of this runway which is used for the landing;”, Paragraph 76-79 “The guidance and piloting system 1 according to the invention presents very many advantages. In particular: [0077] concerning activation, the system 1 makes it possible to identify the failure of the pilots (inability to pilot) and engage automatic guidance toward an alternative airport. This means that the aircraft can be returned to the ground in total safety, notably in case of loss of consciousness of the pilots, and therefore prevents it crashing; [0078] concerning the automatic navigation and guidance, the system 1 provides an automatic choice of an alternative airport and an automatic reconfiguration of the flight plan taking into account a certain number of internal and external constraints; [0079] concerning the automatic piloting, the system 1 include automation of the essential actions that the pilots must perform to fly to the alternative airport and execute a complete landing of the aircraft.”)..
It would have been obvious to one of ordinary skill to modify Spinelli to include the teachings of an autopilot system for the purpose of automatically guiding the aircraft along the course.
Spinelli does not explicitly disclose of an initial approach fix. 
(Abstract “All the stored GPS coordinates or fixes can be used or a portion of the flight fixes can be used, such as just the approach and landing sequence of GPS fixes. Once the chosen data is determined, the onboard database computer will control the aircraft's airspeed, yaw, pitch, roll and breaking to insure the aircraft passes through the GPS fixes that were recorded during the programming flight. The GPS Autopilot System accomplishes this by sighting the pre-programmed GPS fixes that are twelve (12) to thirty (30) seconds ahead of the aircraft's real-time GPS fix, and aiming or guiding the aircraft toward and through the programmed virtual GPS fixes.”);
	It would have been obvious to one of ordinary skill to modify Spinelli to include the teachings of guiding the aircraft to an initial approach fix for the purpose of automatically guiding the aircraft along the course.
As to claim 38 Spinelli discloses an aircraft further comprising a communication system for receiving flight information (Paragraph 37).
As to claim 39 Spinelli discloses an aircraft wherein said flight information includes at least one of (i) wind direction and speed and (ii) active runway (Paragraph 46).
As to claim 40 Spinelli discloses an aircraft wherein said communication system squawks emergency when the autopilot is flying an emergency procedure (Paragraph 38).
 (Paragraph 24).
As to claim 42 Spinelli discloses an aircraft wherein at least one of said onboard dataset and database include at least one of said aircraft airspeed, location, condition, or configuration (Paragraph 24).
As to claim 43 Spinelli discloses an aircraft wherein at least one of said onboard dataset and database include at least one of: 
(a) terrain, obstacles, weather, surface conditions, wind, or ground services (Paragraph 24); 
(b) emergency procedures, nearest airports; and 
(c) coupled approaches to identified runways and landing sites.
As to claim 44 Spinelli discloses an aircraft wherein said processor is further configured to execute instructions comprising: 
establishing aircraft position, altitude, and trajectory based upon aircraft position and altitude over time (Paragraph 24); 
determining aircraft attitude from sensing at least one of angle and rate of at least one of pitch, bank, and yaw (Paragraph 38); and 
determining an expected aircraft configuration based at least in part on said established aircraft flight segment and aircraft configuration from said sensed aircraft attitude (Paragraph 38).


determining a current trajectory of said aircraft (Paragraph 38); 
selecting at least one reachable ALS based on the hierarchy of ALS and said current trajectory at a current configuration (Paragraph 24); 
selecting at least one reachable ALS based on the hierarchy of ALS and said current trajectory including an available configuration change (Paragraph 24, 38); 
Bailly teaches preparing and executing a procedure set for safely positioning said aircraft in a landable configuration at the approach of said reachable alternative landing site(Abstract); and
landing said aircraft at said selected at least one reachable ALS (Abstract).
As to claim 46 Spinelli discloses an aircraft wherein said at least one reachable ALS is selected from at least one from the group including an airport with a published instrument approach; an airport with a hard surface runway; an airport with an unpaved runway; a road; or an open area(Paragraph 41).
As to claim 47 Spinelli discloses an aircraft wherein said at least one reachable ALS is at least one alternative flight path based on adverse weather conditions in the original flight path or, in the alternative, from a hierarchy of risk profile accessed emergency procedure sets providing a best safe landing opportunity procedure to an aircraft affected by adverse weather conditions (Paragraph 24).
As to claim 48 Bailly teaches an aircraft wherein said at least one emergency procedure and flight path from said aircraft's position to a landing by altering said aircraft (Paragraph 61).
As to claim 49 Hamburg teaches an aircraft wherein said flight path includes obstacle avoidance via at least one of a fix, an opportunity gate, or a targeted touchdown point on a selected runway (Paragraph 6)
As to claim 50 Spinelli discloses an aircraft, comprising: 
(a) flight control (Paragraph 55 “The routing module 102 determines these subarcs 506A-B based upon the known aircraft performance model 134 and/or knowledge of parameters relating to aircraft performance in engine-out conditions. In particular, the routing module 102 executes a function based upon the zero-lift drag coefficient and the induced drag coefficient. With knowledge of these coefficients, the weight of the aircraft, and the present altitude, the routing module 102 can determine a speed at which the aircraft should be flown during ingress to the landing site and/or the touchdown point 502.”), 
(b) a communication system for receiving flight information (Paragraph 37 “he routing tool 100 also can include one or more real-time data sources 122. The real-time data sources 122 can include data generated in real-time or near-real-time by various sensors and systems of or in communication with the aircraft. In the illustrated embodiment, the real-time data sources include real-time weather data 124, GPS data 126, ownship data 128, and other data 130.”); and 
(c) a navigation system operatively connected to said communication system, said navigation system operable to report said aircraft position, said navigation system having a database of flight procedures including at least one emergency procedure (Paragraph 38 “The ownship data 128 includes real-time navigational data such as heading, speed, altitude, trajectory, pitch, yaw, roll, and the like. The ownship data 128 may be updated almost constantly such that in the event of an engine or other system failure, the routing module 102 can determine and/or analyze the aircraft trajectory. The ownship data 128 further can include real-time or near-real-time data collected from various sensors and/or systems of the aircraft and can indicate airspeed, altitude, attitude, flaps and gear indications, fuel level and flow, heading, system status, warnings and indicators, and the like, some, all, or none of which may be relevant to identifying, analyzing, and/or selecting a landing site as described herein. The other data 130 can include, for example, data indicating aircraft traffic at or near a landing site, as well as along a flight path to the landing site, real-time airport traffic information, and the like.”), said navigation system including a memory having an onboard dataset including landing sites (Paragraph 24 “According to embodiments described herein, the attainable landing sites are evaluated to allow identification and/or selection of a recommended or preferred landing site. In particular, the evaluation of the landing sites may begin with a data collection operation, wherein landing site data relating to the attainable landing sites and/or aircraft data relating to aircraft position and performance are collected”), said navigation system including a processor configured to: 
identify at least one landing site available to said aircraft from said onboard dataset and said at least one emergency procedure (Paragraph 24 “According to embodiments described herein, the attainable landing sites are evaluated to allow identification and/or selection of a recommended or preferred landing site. In particular, the evaluation of the landing sites may begin with a data collection operation, wherein landing site data relating to the attainable landing sites and/or aircraft data relating to aircraft position and performance are collected. The landing site data may include, but is not limited to, obstacle data, terrain data, weather data, traffic data, population data, and other data, all of which may be used to determine a safe ingress flight path for each identified landing site.”); 
select at least one ALS from the identified ALS (Paragraph 24 “According to embodiments described herein, the attainable landing sites are evaluated to allow identification and/or selection of a recommended or preferred landing site. In particular, the evaluation of the landing sites may begin with a data collection operation, wherein landing site data relating to the attainable landing sites and/or aircraft data relating to aircraft position and performance are collected”); 
Spinelli does not explicitly disclose (d) an autopilot operatively connected to said flight control and to said navigation system, said autopilot flying said aircraft to said selected ALS upon activation of said at least one emergency procedure
Bailly teaches (d) an autopilot operatively connected to said flight control and to said navigation system, said autopilot flying said aircraft to said selected ALS upon activation of said at least one emergency procedure (Paragraph 69 “aid control unit 5 also comprises means 29 for automatically generating a flight plan designed to reach the alternative airport selected previously (as specified hereinabove). To do this, said means 29 can use a normal navigation database of an aircraft flight management system, which makes it possible to automatically generate the approach to be followed to the landing at the selected alternative airport (based on the knowledge of the flight management system of the turning points published by the arrival/departure procedures).”, Paragraph 76-79 “The guidance and piloting system 1 according to the invention presents very many advantages. In particular: [0077] concerning activation, the system 1 makes it possible to identify the failure of the pilots (inability to pilot) and engage automatic guidance toward an alternative airport. This means that the aircraft can be returned to the ground in total safety, notably in case of loss of consciousness of the pilots, and therefore prevents it crashing; [0078] concerning the automatic navigation and guidance, the system 1 provides an automatic choice of an alternative airport and an automatic reconfiguration of the flight plan taking into account a certain number of internal and external constraints; [0079] concerning the automatic piloting, the system 1 include automation of the essential actions that the pilots must perform to fly to the alternative airport and execute a complete landing of the aircraft.”)
Spinelli does not explicitly disclose of an initial approach fix. 
Hamburg teaches of navigating the aircraft to an initial approach fix for landing the aircraft (Abstract “All the stored GPS coordinates or fixes can be used or a portion of the flight fixes can be used, such as just the approach and landing sequence of GPS fixes. Once the chosen data is determined, the onboard database computer will control the aircraft's airspeed, yaw, pitch, roll and breaking to insure the aircraft passes through the GPS fixes that were recorded during the programming flight. The GPS Autopilot System accomplishes this by sighting the pre-programmed GPS fixes that are twelve (12) to thirty (30) seconds ahead of the aircraft's real-time GPS fix, and aiming or guiding the aircraft toward and through the programmed virtual GPS fixes.”);
calculate a procedure for flying said aircraft to at least one alternate landing site (ALS) via said at least one initial approach fix (Abstract “All the stored GPS coordinates or fixes can be used or a portion of the flight fixes can be used, such as just the approach and landing sequence of GPS fixes. Once the chosen data is determined, the onboard database computer will control the aircraft's airspeed, yaw, pitch, roll and breaking to insure the aircraft passes through the GPS fixes that were recorded during the programming flight. The GPS Autopilot System accomplishes this by sighting the pre-programmed GPS fixes that are twelve (12) to thirty (30) seconds ahead of the aircraft's real-time GPS fix, and aiming or guiding the aircraft toward and through the programmed virtual GPS fixes.”);
	It would have been obvious to one of ordinary skill to modify Spinelli to include the teachings of guiding the aircraft to an initial approach fix for the purpose of automatically guiding the aircraft along the course.

Claims 26-28, 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spinelli (US 2011/0264312) in view of Bailly (US 2009/0319104), and Hamburg (US 2008/0300740) as applied to claim 21 above, and in further view of He (US 2007/0005199)
 (Paragraph 30).  It would have been obvious to one of ordinary skill to modify Spinelli to include the teachings of using a surface based navigational service for the purpose of providing information to the aircraft.
As to claim 27 He teaches an aircraft wherein said surface-based navigational service includes any surface-based navigational or surveillance system broadcasting or transmitting ground-to-air, air-to-air, or via space-based satellites navigational or surveillance system(Paragraph 30)
As to claim 28 He teaches an aircraft wherein said SBNS receiver provides system provides said alternate landing site selector with at least one condition selected from the group including nearby air traffic, terrain, or weather (Paragraph 15).
As to claim 33 He teaches an aircraft further comprising an (SBNS) receiver for receiving flight condition information selected from the group including at least one of air traffic, terrain, or weather (Paragraph 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
2/8/2022